Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/062042, filed on 10/02/2020. Claims 1-17 are still pending in the application.

Election/Restrictions
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/23/2022.
Applicant's election with traverse of Species I in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that the examination can be made without serious burden to the Examiner because the Species or Groupings are closely related in that they include overlapping features. This is not found persuasive because, for a quality search, the distinct species requires employing different searching strategies or search queries. In addition, these species are not obvious variants to each other based on the current record. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,713,432 to Richter et al in view of JPH 04-153179 to Osada (henceforth referred to as Richter and Osada, respectively).
Regarding claims 1-2 and 4-7, Richter teaches an elevator system (i.e. Title), the elevator system comprising: 
a beam climber system (i.e. Fig. 1) configured to move an elevator car (i.e. Abstract line 2: “a car”) through an elevator shaft (i.e. column 3, line 65: “elevator shaft”) by climbing a first guide beam (i.e. column 3, line 64: “guide rails”) that extends vertically through the elevator shaft, the first guide beam comprising a first surface and a second surface opposite the first surface, the beam climber system comprising: 
a first wheel (i.e. Fig. 1, ref. 1) in contact with the first surface; and 
a first electric motor (i.e. Fig. 1, ref. 24) configured to rotate the first wheel. 
Richter does not specifically teach a wheel decompression system. However, Osada teaches an elevator car (i.e. machine translation line 14: “an elevator car”) configured to move through an elevator shaft (i.e. machine translation line 16: “hoistway”) and a wheel decompression system (i.e. Fig. 1B, ref. 34) configured to move a first wheel (i.e. Fig. 1B, ref. 24 on the left) away from a guide rail (i.e. Fig. 1B, thin upper portion of ref. 17) wherein the wheel decompression system comprises a first back up wheel (i.e. Fig. 1B, ref. 24 on the right) operably connected to the first wheel such that when the first back up wheel moves away from the first guide beam (i.e. Fig. 1B, thick lower portion of ref. 17) the first wheel also moves away and 
a first separating cam (i.e. Fig. 1B, ref. 34) located between the first guide beam and the first guide rail of the elevator system (i.e. Fig. 1B, ref. 34 is between thin ref. 17 and thick lower portion of ref. 17); wherein the first separating cam is wedge shaped (i.e. Fig. 1B, ref. 34 is wedge shaped) and configured to move the first backup wheel and the first wheel away from the first guide rail when the first back up wheel rolls onto the separating cam (i.e. Fig. 1B, both ref. 24 moves away from the thin upper portion of ref. 17 when ref. 24 hits ref. 34).
Wherein the first separating cam is fixed and wedge shaped (i.e. Fig. 1B, ref. 34 is fixed and wedge shaped).
Wherein the first separating cam further comprises a first end (i.e. Fig. 1B, top end of ref. 34) and a second end (i.e. Fig. 1B, lower end of ref. 34) opposite the first end, the first end having a first thickness and the second end having a second thickness, wherein the second thickness is greater than the first thickness.
Wherein the first back up wheel rolls onto the separating cam at the first end (i.e. Fig. 1B, ref. 24 on the right rolls onto the ref. 34 from the top end).
Osada teaches this wheel decompression system helps reduce the speed of a car in emergencies (i.e. machine translation lines 13-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wheel decompression system as taught in Osada in the elevator system as taught in Richter to help reduce the speed of the elevator car in emergency descents and there would have been reasonable expectation of success. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 01-2713878 to Wolfgang teaches a beam climber with a first electric motor configured to rotate a first wheel;
JP 2006-082934 to Yamada teaches a guide rail with a separating cam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654